Citation Nr: 1707350	
Decision Date: 03/09/17    Archive Date: 03/17/17

DOCKET NO.  06-06 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a higher initial disability rating for lumbar myositis, mild degenerative changes of L4-L5 and L5-S1, and tiny disc herniation of L4-L5 ("lumbar spine disability"), evaluated as 10 percent disabling prior to June 14, 2005, as 20 percent disabling prior to October 10, 2008, and as 40 percent disabling from October 10, 2008.  

2.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

T. Sherrard, Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from October 1961 to August 1962, and from November 1990 to May 1991.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a June 2004 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

In April 2012, the Board remanded this case to request and obtain Social Security Administration (SSA) records.  The development requested having been completed, the case is now appropriate for appellate review.  

The issue of TDIU has been raised during the adjudicatory process of the underlying disability.  As such, it is part and parcel of the claim for benefits for the underlying disability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


FINDINGS OF FACT

1.  Throughout the initial rating period on appeal, the Veteran's service-connected lumbar spine disability manifested severe intervertebral disc syndrome with recurrent attacks and intermittent relief, forward flexion to no worse than 5 degrees, accounting for pain on motion and after repetition; no ankylosis; no incapacitating episodes; and no more than mild bilateral lower extremity radiculopathy.

2.  The Veteran is rendered unable to obtain or maintain substantially gainful employment as a result of his service-connected disabilities.

CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, the criteria for a 40 percent disability rating, but no higher, for the lumbar spine disability have been met for the entire initial rating period on appeal.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DC) 5292, 5293 (2002); Diagnostic Codes (DCs) 5235-5243 (2016).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for separate 10 percent disability ratings, but no higher, for bilateral lower extremity radiculopathy have been met for the entire initial rating period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8520 (2016). 

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16, 4.18, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Rating for Lumbar Spine Disability

Service connection for a lumbar spine disability was granted in the June 2004 rating decision on appeal.  An initial 10 percent disability rating was granted, effective from December 27, 1999, under the provisions of 38 C.F.R. § 4.71a, DC 5243.  However, during the course of this appeal, in December 2005, the RO granted a higher 20 percent disability rating, effective from June 14, 2005.  In March 2009, the RO again granted a higher 40 percent disability rating, effective from October 10, 2008.  

The Veteran contends that he is entitled to higher ratings due to severe, constant back pain, which has resulted in the need for assistance in ambulation, difficulty with daily activities, and inability to work.         

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno, 6 Vet. App. At 469; 38 C.F.R. § 3.159(a)(2).  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of a veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

While this appeal was pending, the applicable rating criteria for intervertebral disc disease, 38 C.F.R. § 4.72, Diagnostic Code 5293, were revised effective September 23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002) (codified at 38 C.F.R. § 4.71a, DC 5293).  Further, the remaining spinal regulations were amended effective September 26, 2003.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003) (codified at 38 C.F.R. § 4.71a , DCs 5235-5243).  The Board will hereafter designate the regulations in effect prior to the respective changes as the pre-amended regulations and the subsequent regulations as the amended regulations.

Where the law or regulation changes after the claim has been filed, but before the administrative or judicial process has been concluded, the version most favorable to the Veteran applies unless Congress provided otherwise or permitted the VA Secretary to do otherwise and the Secretary did so.  VAOGCPREC 7-2003.  However, revised statutory or regulatory provisions may not be applied to any time period before the effective date of the change.  See 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114; VAOPGCPREC 3-2000. 

The timing of the amendment requires the Board to consider the claim under the appropriate pre-amended regulations for the entire period on appeal.  In addition, the Board must analyze the evidence pertaining to the period after the effective date of the new regulations and consider whether a higher rating is warranted.  See VAOPGCPREC 7-2003.

Prior to September 23, 2002, DC 5293 (intervertebral disc syndrome) provided for a noncompensable evaluation when the disability was postoperatively cured, a 10 percent evaluation when the condition was mild, a 20 percent evaluation when the condition was moderate with recurring attacks, a 40 percent evaluation when the condition was severe, with recurring attacks and intermittent relief, and a 60 percent evaluation when the condition was pronounced, with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc, and little intermittent relief.  38 C.F.R. § 4.71a, DC 5293 (2002).

Prior to September 26, 2003, Diagnostic Code 5292, lumbar spine, limitation of motion, provided a 10 percent rating when limitation of motion was slight, a 20 percent rating for moderate limitation, and a 40 percent rating for severe limitation.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).

The words "slight," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6.  All the medical evidence was to be evaluated to determine the appropriate rating that would compensate the Veteran for impairment in earning capacity, functional impairment, etc.  Nevertheless, the revised regulations (in 2003) provide definitions of normal orthopedic movement.  While these measures are not binding on the old criteria, they are useful as guidance in determining the severity of a spinal injury.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 340 degrees. The normal ranges of motion for each component of the spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2); see also Plate V.

Prior to September 26, 2003, DC 5295, lumbosacral strain, provided a 10 percent rating for characteristic pain on motion, 20 percent for muscle spasm on extreme forward bending and loss of lateral spine motion, unilateral, in the standing position, and 40 percent for severe, with listing of the whole spine to the opposite side, a positive Goldthwaite's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteoarthritic changes, and narrowing or irregularity of the joint space; a 40 percent evaluation was also warranted when only some of these symptoms were present if there was also abnormal mobility on forced motion.  38 C.F.R. § 4.71a, DC 5295 (2002).

The evidence does not demonstrate vertebral fracture (DC 5285), ankylosis (DC 5286 through 5289), or sacroiliac injury or weakness (DC 5294), so those codes, in effect prior to September 26, 2003, will not be addressed. 

Effective September 26, 2003, disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  68 Fed. Reg. 51454 -58 (Aug. 27, 2003).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  

The General Rating Formula for Diseases and Injuries of the Spine provides a 
10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range-of-motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is provided for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range-of-motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is provided for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a.

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (3) provides that, in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range-of-motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range-of-motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range-of-motion is normal for that individual will be accepted.

Note (4) instructs to round each range-of-motion measurement to the nearest five degrees.

Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a. 

The Diagnostic Codes for the spine under the amended regulations are as follows: 5235 Vertebral fracture or dislocation; 5236 Sacroiliac injury and weakness; 5237 Lumbosacral or cervical strain; 5238 Spinal stenosis; 5239 Spondylolisthesis or segmental instability; 5240 Ankylosing spondylitis; 5241 Spinal fusion; 5242 Degenerative arthritis of the spine (see also DC 5003); 5243 Intervertebral disc syndrome.

Under the amended regulations, intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides a 10 percent disability rating for IVDS with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a.

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range-of-motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that the pain actually sets in.  See VAOPGCPREC 9-98. 

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to the affected joints.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  38 C.F.R. § 4.59.

After a review of all of the evidence, lay and medical, and resolving reasonable doubt in the Veteran's favor, the Board finds that a 40 percent disability rating, but no higher, is warranted for the entire initial rating period on appeal.  

Namely, the Board finds that the evidence demonstrates severe intervertebral disc syndrome, with recurring attacks and intermittent relief, or severe limitation of motion of the lumbar spine, which more closely approximates a 40 percent disability rating under the pre-amended DCs 5293 and 5292, respectively.  38 C.F.R. § 4.71a (2002).  In addition, for the period during which the amended regulations apply, the Board finds that the evidence demonstrates flexion ranging between 5 and 40 degrees, and no ankylosis of the spine, which more nearly approximates the criteria for a higher, 40 percent, disability rating.  38 C.F.R. § 4.71a (2016).  

For instance, an August 1999 CT scan showed a mild posterior concentric bulging disc abutting the ventral aspects of the dural sac at L4-L5.  In December 1999, the Veteran reported that his back pain was almost constant and was associated with leg discomfort and numbness, although, on physical examination, sensation was intact in the lower extremities and a straight leg raising test was negative.  

In February 2000, the Veteran rated his pain at a 7 or 8 out of 10 in severity, stating that it radiated down both legs.  He had decreased tolerance for sitting, standing, and walking, and experienced morning stiffness.  His gait was unassisted with a normal cadence.  Extension was only 25 percent of normal, and he had muscle spasms.  

In April 2000, after undergoing a course of physical therapy, the Veteran reported that his mid-back pain had decreased by about 40 percent, but that he was still experiencing low back pain and leg pain.  Extension was noted to be about 50 percent of normal, and motion other than flexion and extension were noted to be normal.  

Later that month, it was noted that his condition was unimproved and was producing a walking imbalance; thus he was given crutches.

A June 2000 MRI study showed a tiny disc herniation at L4-L5.

In February 2001, the Veteran reported marked low back pain, rated at a 10 out of 10 in severity, that was relieved with medication.  His gait was antalgic with a forearm crutch.  He had decreased trunk mobility secondary to pain.  On straight leg raising, he was unable to elevate past 20 degrees, including passively.  The clinician assessed marked pain of radicular origin.  

In March 2001, the Veteran reported continuous back pain rated at a level of 9 out of 10 in severity, relieved by medication.  

In April 2001, the Veteran submitted a Medical Statement in Support of Compensation, completed by a private physician.  The doctor diagnosed chronic persistent lumbosacral pain with associated radiculopathy, a lumbosacral herniated nucleus pulposus (HNP) at L4-L5, and a bulging disc at L5-S1.  

In June 2001, the Veteran again rated his pain as extreme (a 7 through 10 out of 10 in severity), and stated that it was continuous, relieved by medication.  He said that it interfered with sleep and physical activity.

In March 2002, it was noted that the Veteran had acute chronic back pain of five days' duration, mildly relieved by medication.  Clinical evaluation revealed paraspinal spasm with limited range of motion.  He was diagnosed with exacerbated chronic back pain with spasm secondary to degenerative disc disease, and was wearing a lumbosacral corset.  

The Veteran was afforded a VA examination in April 2003.  He reported severe constant low back pain with radiation of pain to the lower extremities.  He also reported bilateral leg numbness, and stated that his low back pain was severe and constant.  He walked with bilateral Lofstrand crutches, and was only able to ambulate for short distances before he had an increase in low back pain.  When he walked without crutches, he had a severe antalgic gait.  He stated that he needed assistance to dress and was unable to participate in leisure activities secondary to his low back condition.  Lumbar spine flexion was to 43 out of 90 degrees; extension was to 11 out of 30 degrees; and bilateral lateral bending was to 9 out of 40 degrees, with pain at the end points of range of motion.  The VA examiner noted that the Veteran's motion was additionally limited by pain, but that he was unable to do repetitive forward flexion and extension during physical examination due to complaints of severe pain.  There were severe spasms in the lumbar paravertebral muscles.  Sensory examination of the bilateral lower extremities was intact.  The VA examiner diagnosed severe lumbar myositis; degenerative changes L4-5 and L5-S1; and a tiny disc herniation of L4-5.

The Veteran was afforded another VA examination in June 2005.  He reported constant low back pain that radiated to both lower extremities.  Precipitating factors included prolonged sitting and walking, and pain was alleviated by medication.  Additional limitation or motion or functional impairment during flare-ups included decreased ambulation.  He ambulated with Lofstrand crutches about 10 to 15 minutes.  He stated that he bathed sitting on a shower chair, and needed assistance with dressing.  Flexion was to 40 degrees; extension was to 12 degrees; bilateral lateral bending was to 12 degrees;  and bilateral rotation was to 20 degrees, with pain at end points of motion.  The VA examiner stated that the Veteran was additionally limited by pain, but not by fatigue, weakness, or lack of endurance.  There were spasms and tenderness to palpation of the L4-L5 and S1 paravertebral muscles bilaterally, but spasms were not severe enough to result in abnormal gait or spinal contour.  Sensory examination of the bilateral lower extremities was intact.  The VA examiner diagnosed lumbar myositis and L4-5 HNP.

The Veteran submitted a February 2006 letter from a private internal medicine doctor, Dr. A., who stated that the Veteran showed a progressive lumbosacral pain and associated radiculopathy secondary to multiple cervical HNP and lumbosacral HNP and DJD.  Currently, he persisted with significant diminished range of motion and ambulation, needing the assistance of a Canadian cane and relatives for daily routine activities.  He did not show improvement of symptoms with analgesic, rest, or pain killers. 

The Veteran also submitted a September 2008 letter from a private rheumatologist who had treated him since August 2006.  The doctor stated that the Veteran suffered from pain in the lumbosacral section associated with muscle and joint numbness, that the pain radiated to both legs, and that it was of such nature that he needed the help of a cane to walk.  Even with multiple medications, his condition had remained very symptomatic.  Lumbar flexion was to 20 degrees with muscle spasms.  In addition, after the corresponding analysis and several radiological studies, the Veteran was diagnosed with bilateral lumbar radiculopathy secondary to disc herniation and stenosis.  

The Veteran was afforded another VA examination in October 2008.  He continued to report lumbar pain that radiated to both legs as well as bilateral lower extremity numbness and paresthesias.  He also reported weakness and spasms.  The low back pain was constant, rated at 8 out of 10 in severity.  He reported severe, weekly flare-ups that lasted for hours, precipitated by bending forward, prolonged sitting or driving, or walking long distances; these flare-ups resulted in difficulty performing daily activities.  He denied any incapacitating episodes in the last year.  He used crutches to walk and was able to walk a quarter of a mile.  There were muscle spasms and guarding bilaterally, but these did not result in abnormal gait or spinal contour.  He had non-dermatomal loss of sensation in both feet.  Flexion was to 30 degrees (active and passive) with pain at 30 and following repetition.  Extension was to 10 degrees (active and passive) with pain at 10 and following repetition.  Bilateral lateral flexion was to 10 degrees with pain at 10 and following repetition.  Right lateral rotation was to 20 degrees with pain at 20 and following repetition.  Left lateral rotation was to 10 degrees with pain at 10 and following repetition.  The VA examiner diagnosed lumbar myositis; lumbar spine degenerative disease; and a small disc herniation at L4-5 and L5-S1, stating that the disabilities would prevent chores, shopping, exercise, sports, and traveling; had mild effects on recreation, bathing, dressing, and grooming; and no effects on feeding and toileting.

In December 2009, the Veteran reported ongoing low back and bilateral knee pain with occasional numbness of the bilateral legs that went away with walking.  He rated the pain at a 7 or 8 out of 10.  An MRI of the lumbar spine from March 2007 revealed straightening of the normal lordosis as seen in pain or spasm, and mild degenerative disc changes at the lower lumbar spine without significant central canal stenosis or nerve root narrowing.  The clinician noted marked limitation of cervical and lumbar range of motion, and referred the Veteran for physical therapy.

A March 2010 pain management note indicates that the Veteran's motion had improved significantly, although he lacked 28 centimeters to touch his toes in forward flexion.  His pain was rated at an 8 out of 10.  Straight leg raising test was negative.  

The Veteran was afforded another VA examination in March 2011.  He reported severe, constant, daily pain that radiated to his legs and upper back.  He denied any incapacitating episodes.  He used a walker and was unable to walk more than a few yards, with a slow antalgic gait.  There was no ankylosis.  He had spasm but not severe enough to cause abnormal gait or spinal contour.  Flexion was to 30 degrees; extension to 15 degrees; bilateral lateral flexion to 15 degrees; and bilateral lateral rotation to 15 degrees.  There was no additional limitation of motion following 3 repetitions.  Sensory examination of lower extremities was normal.  The VA examiner diagnosed lumbar myositis, mild degenerative changes at L4-L5 and L5-S1, a tiny disc herniation at L4-L5, and lumbar degenerative disc disease.  It was noted that, at times, he needed help to bathe and dress, was not able to do any household chores or yard chores, exercise, or play sports due to his lower back condition.  However, he was independent in grooming, shaving, feeding, and toileting.

The Veteran was afforded another VA examination in January 2012.  The VA examiner diagnosed lumbago and lumbar discogenic disease.  The Veteran reported flare ups upon standing or sitting for more than 20 minutes, stooping, lifting objects from the floor, and driving.  Flexion was to 30 degrees with pain at 5; extension was to 15 with pain at 0; right lateral flexion was to 15 with pain at 5; left lateral flexion was to 20 with pain at 0; and bilateral lateral rotation was to 20 with pain at 5.  He was unable to perform repetitive use testing due to pain, but the VA examiner noted that he had additional limitation in range of motion following repetitive use testing.  Additional functional loss after repetitive use included less movement than normal, excess fatigability, pain on movement, disturbance of locomotion, and interference with sitting, standing, or weight bearing.  Guarding and/or muscle spasm were present but not severe enough to cause abnormal gait or spinal contour.  Sensory examination was decreased in lower leg/ankle and foot/toes bilaterally.  Straight leg raising was positive on the right but negative on the left.  The VA examiner diagnosed right-sided radiculopathy that was "moderate" in severity.  The VA examiner further opined that the Veteran was unable to work due to severe limitations in his range of motion with constant pain which was easily exacerbated upon minimal motion.

Finally, the Veteran was afforded another VA examination in June 2016.  The VA examiner diagnosed a lumbosacral strain, lumbar discogenic disease, and lumbar spondylosis.  The Veteran reported daily flare-ups lasting hours.  He further reported a loss of standing and ambulation tolerance.  Flexion was to 25 degrees; extension to 5; right lateral flexion to 10; left lateral flexion to 5; right lateral rotation to 5; and left lateral rotation to 10, with no loss of function or range of motion following three repetitions.  The VA examiner did not provide an opinion as to additional loss of motion or function during flare-ups.  Guarding and muscle spasm did not result in abnormal gait or spinal contour.  Sensory examination was normal in the lower extremities, and straight leg raising was negative.  The VA examiner indicated that there were no signs or symptoms of radiculopathy, and no ankylosis.

Based upon these findings and the lay evidence of record, resolving reasonable doubt in favor of the Veteran, the Board finds that the evidence is at least in equipoise as to whether the assignment of an increased rating of 40 percent for the lumbar spine disability is warranted for the entire initial rating period on appeal.

As noted above, under the pre-amended regulations, in order to be eligible for a 40 percent disability rating, the evidence must demonstrate severe intervertebral disc syndrome with recurring attacks and intermittent relief under DC 5293, or severe limitation of motion of the lumbar spine under DC 5292.  38 C.F.R. § 4.71a (2002).  Under the amended regulations (which are only applicable to the initial rating period from September 26, 2003, forward, as discussed above), a 40 percent disability rating requires flexion limited to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242 (2016).

Throughout the initial rating period, the evidence has demonstrated severe pain, ranging from a 7 to 10 out of 10 in severity, and significant loss of motion of the lumbar spine.  While some of his examinations did not reveal loss of flexion that would meet the criteria for a 40 percent disability rating under the amended criteria (see, e.g., the April 2003 and June 2005 VA examination reports, at which flexion was measured to 43 and 40 degrees, respectively), the Board finds that, overall, the disability picture more nearly approximates the criteria for a 40 percent disability rating in light of the Veteran's pain, interference with sleep, and need for assistive devices for ambulation throughout the initial rating period on appeal.  

The Board has considered the criteria for a rating even higher than 40 percent.  Under the pre-amended regulations, in order to be eligible for a 60 percent disability rating, the evidence would have to demonstrate pronounced intervertebral disc syndrome with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of diseased disc, and little intermittent relief.  38 C.F.R. § 4.71a, DC 5293 (2002).  

In this case, although the Veteran has reported pain radiating to his lower extremities, neurological testing has been inconsistent, in that sensory examination has usually been intact (e.g., in December 1999, April 2003, June 2005, March 2010, and June 2016, as described above), and straight leg raising, when able to be performed, has mostly been negative (e.g., in December 1999, March 2010, and June 2016, as described above), with positive findings only in February 2001 and January 2012 (the right side only on this latter occasion).  However, a few clinicians have diagnosed bilateral radiculopathy, as discussed above.  In light of those findings, the Board finds that separate 10 percent disability ratings are warranted for the entire initial rating period for bilateral lower extremity radiculopathy.  38 C.F.R. § 4.124a, DC 8520.  The Board has assigned 10 percent ratings, and no higher, in light of the negative sensory examinations and straight leg raising tests above; therefore, the Veteran's radiculopathy cannot be characterized as more than mild in severity, despite the January 2012 VA examiner's finding of moderate right-sided radiculopathy, as the weight of the evidence does not demonstrate more than mild radiculopathy.  

In addition to the inconsistent neurological findings discussed above, the Board also notes that the Veteran has consistently reported that medication has relieved his symptoms throughout the initial rating period on appeal.  Thus, the criteria for a 60 percent disability rating under the pre-amended regulations are not met for any part of the initial rating period on appeal.  

Next, in order to be eligible for a disability rating higher than 40 percent under the amended regulations, the evidence must demonstrate unfavorable ankylosis of the entire thoracolumbar spine, or incapacitating episodes having a total duration of at least six weeks in the past twelve months.  38 C.F.R. § 4.71a, DCs 5235-5243.  However, in this case, ankylosis (either favorable or unfavorable) has been consistently absent, and the Veteran has consistently denied any incapacitating episodes throughout the initial rating period on appeal.  Therefore, the criteria for a disability rating higher than 40 percent are not met for any part of the rating period on appeal.  

The Board has also considered whether any alternate diagnostic codes might serve as a basis for an increased rating.  In this regard, DC 5003 addresses degenerative arthritis.  However, in this case, the maximum evaluation possible under Diagnostic Code 5003 is 10 percent, as only one major joint or group of minor joints is involved in this claim.  Therefore, it does not allow for a higher evaluation.  Disabilities under Diagnostic Codes 5235 through 5242 are evaluated under the General Rating Formula for Diseases and Injuries of the Spine, as discussed above.  There are no other applicable codes available for consideration.  

In denying an even higher disability rating in excess of 40 percent, the Board has considered the Veteran's statements that his lumbar spine disability is worse, as well as his report of constant, severe pain.  While he is competent to provide evidence regarding matters that can be perceived by the senses, he is not shown to be competent to render medical opinions regarding whether his symptoms meet the next higher rating criteria under VA regulations.  

Such competent evidence concerning the nature and extent of the Veteran's lumbar spine disability has been provided by the medical personnel who have examined him during the current appeal.  The medical findings (as provided in the examination reports and clinical records) directly address the criteria under which this disability is evaluated. 

The specific clinical measures of ranges of motion, including examiners' findings and opinions regarding additional limitations of motion due to such factors, have been weighed and considered by the Board.  Such specific measures and findings are of more probative value in determining specific ranges of motion than are general histories or general descriptions of symptoms of pain or limitations, such as this Veteran's report of pain.  

Thus, the overall evidence does not show that pain or other factors have resulted in additional functional limitation or limitation of motion (intervertebral disc syndrome with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of diseased disc, and little intermittent relief; unfavorable ankylosis of the thoracolumbar spine; or incapacitating episodes of at least 6 weeks, etc.) such as to enable a finding that the disability picture more nearly approximates an even higher disability rating under the pre-amended regulations, the General Rating Formula for Diseases and Injuries of the Spine, or Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes for the any part of the initial rating period on appeal.  

Despite the Veteran's contention of a debilitating lumbar spine disability, the 40 percent disability rating assigned herein indicates a significant impact on his functional ability.  Such a disability evaluation assigned by VA recognizes his painful motion, indicating very generally a 40 percent reduction in his ability to function due to his lumbar spine disability.  The critical question in this case, however, is whether the problems he has cited meet an even higher level under the rating criteria.  For reasons cited above, the Board finds they do not.    

For these reasons, resolving reasonable doubt in the Veteran's favor, the Board finds that the evidence is at least in equipoise as to whether the criteria for a disability rating of 40 percent for the service-connected lumbar spine disability have been met for the entire initial rating period on appeal.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.  

The Board has considered whether an extraschedular evaluation is warranted for the Veteran's lumbar spine disability.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's service-connected disabilities are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that his lumbar spine disability is more severe than is reflected by the assigned rating.  As was explained in the merits decision above in denying even higher ratings, the criteria for higher schedular ratings were considered, but the ratings assigned were upheld (except as otherwise indicated) because the rating criteria are adequate.  In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service-connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

TDIU

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155.  Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. § 3.340(a)(1).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  
38 C.F.R. § 4.16(a).

The central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to his or her level of education, special training, and previous work experience, but advancing age and the impairment caused by nonservice-connected disabilities are not for consideration in determining whether such a total disability rating is warranted.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Marginal employment, defined as an amount of earned annual income that does not exceed the poverty threshold determined by the United States Department of Commerce, Bureau of the Census, shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Substantially gainful employment is work that is more than marginal, which permits the individual to earn a "living wage."  
See Moore v. Derwinski, 1 Vet. App. 356 (1991). 

In reaching a determination of TDIU, it is necessary that the record reflect some factor which takes his case outside the norm with respect to a similar level of disability under the rating schedule.  38 C.F.R. §§ 4.1, 4.15; Van Hoose, 
4 Vet. App. 361.  The fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  The question is whether or not the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Beaty v. Brown, 6 Vet. App. 532, 538 (1994).

In this case, the Veteran contends that he is unable to secure employment due to his service-connected disabilities.  He last worked in 2004, and states that he retired due to his service-connected disabilities.  

Service connection has been established for the lumbar spine disability, evaluated as 40 percent disabling from December 27, 1999; left lower extremity radiculopathy, evaluated as 10 percent disabling from December 27, 1999; right lower extremity radiculopathy, evaluated as 10 percent disabling from December 27, 1999; depressive disorder, evaluated as 50 percent disabling from October 3, 2000; and gastritis, evaluated as noncompensably disabling.  

The Veteran has a combined disability rating of 50 percent prior to October 3, 2000, and a combined disability rating of 80 percent from October 3, 2000.  Although the combined schedular rating criteria for consideration of TDIU under 38 C.F.R. § 4.16(a) are not met prior to October 3, 2000, the Veteran has not claimed, nor does the evidence demonstrate, that he was unemployed prior to 2004.  On his VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) submitted in June 2009, he indicated that he had last worked on July 2, 2004, and that he had worked for the same company from 1985 until that date.  Therefore, the Board has not considered entitlement to a TDIU prior to 2004.

However, from October 3, 2000, the combined schedular rating criteria for consideration of TDIU under 38 C.F.R. § 4.16(a) are met because the Veteran has two or more disabilities with a combined rating of at least 70 percent with one disability rated at at least 40 percent.

After a review of all the evidence, the Board concludes that the evidence is at least in equipoise as to whether the Veteran is unable to secure or follow substantially gainful employment due to his service-connected disabilities for the entire period on appeal.

The evidence in favor of the claim for TDIU includes multiple statements from the Veteran showing his belief that he is unemployable due to his service-connected disabilities.  For example, in April 2000, the Veteran stated that his back pain limited his ability to perform his job as required.  A June 2004 treatment note indicates that he reported that he resigned his job because he could not continue performing the tasks required due to his back pain, which was causing problems with sleep, irritability, and intolerance of being around people.         

In addition, the treatment records and examination reports all indicate significant occupational impairment due to the service-connected lumbar spine and psychiatric disabilities.  For instance, in April 2001, the Veteran's private physician opined that the Veteran was totally and permanently disabled from working or gaining any income due to his lumbar spine disability.  The same doctor wrote another letter in February 2006 reiterating his opinion, explaining that, due to his lumbar spine disability, the Veteran was unable to climb stairs, walk, or stand for a prolonged period as was required by his job.  Further, the January 2012 VA examiner opined that the Veteran was unable to work due to severe limitation of motion and constant pain which was easily exacerbated upon minimal motion, which made any kind of job infeasible.   

At the June 2005 VA examination, the Veteran reported that he was receiving Social Security Disability benefits due to his lumbar spine disability.  VA requested the records from the Social Security Administration (SSA), but they have been destroyed.  

It is clear that the Veteran has significant occupational impairment due to his service-connected anxiety disabilities, and there are no unfavorable medical opinions of record.  Therefore, the Board finds that the evidence at least in equipoise as to whether the Veteran is unable to secure gainful employment due to his service-connected disabilities.  Resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for a TDIU are met.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.
   
Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

Given the full grant of benefits sought on appeal with regard to the TDIU claim, no conceivable prejudice to the Veteran could result from this decision; therefore, no discussion of compliance with the VCAA is necessary.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Because the disability rating appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for the lumbar spine disability, no additional notice is required.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court have held that, once service connection is granted and the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App.112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence, including affording a VA examination.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service treatment records, VA examination reports, and the Veteran's statements.  As noted above, VA requested the Veteran's SSA records pursuant to the Board's April 2012 remand, but the records have been destroyed; further efforts to obtain those records would be futile, and additional remand is not required to satisfy VA's duty to assist.    

The Veteran has been afforded adequate examinations on the issue of rating the lumbar spine disability.  VA provided the Veteran with examinations in April 2003, June 2005, October 2008, March 2011, January 2012, and June 2016.  The Veteran's history was taken, and complete examinations with clinical measures were conducted, to include review of radiological studies.  Conclusions reached and diagnoses given were consistent with the examination report, including notation of whether there were additional losses of ranges of motion due to factors such as painful motion, weakness, impaired endurance, incoordination, or instability.  Therefore, the Veteran has been afforded an adequate examination on the issue decided herein.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).
ORDER

A 40 percent disability rating, but no higher, for the service-connected lumbar spine disability is granted for the entire initial rating period on appeal.  

For the entire initial rating period, separate 10 percent ratings for bilateral lower extremity radiculopathy are granted, subject to the laws and regulations controlling the award of monetary benefits.

A TDIU is granted.  



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


